Opinion by
Judge Coper:
Each party sets forth in his pleading a defined boundary and asserts title in himself thereto, and controverts the title of the other to the extent of the interference.
No survey and connected plant were made so as to indicate to the court the location or extent of the interference. Neither party has exhibited a valid paper title, and the evidence of possession and adverse holding on each side for a long period is quite conflicting, and besides is very vague and unsatisfactory. After a careful reading of the record and the briefs of counsel for appellant (none is on file for appellee), we are unable to arrive at any satisfactory conclusion upon the merits of the controversy. Under such circumstances it is the duty of this court to affirm the judgment of the chancellor, especially as the appellant was the plaintiff below.
Coming into court to ask the chancellor to quiet his title, he should have made his right to the relief asked reasonably clear, and not having done so his petition was properly dismissed.
Judgment affirmed.